DETAILED ACTION
This is final office action on the merits in response to the application filed on 01/11/2021.
Claim 1-18 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection under 35 USC § 112:
Previous 112 rejection have been withdrawn based on amendments.
Rejection under 35 USC § 101:
The applicant asserts that the claims are not directed to “commercial activities” on page 9-10 of remark filed on 01/11/2021. The examiner respectfully disagrees. The claim recites receiving transaction request and authenticating the location of the payment acceptance device based on the information in the transaction request. The claim recites business relations, therefore, the claims are directed to “commercial activities”.
The applicant further asserts that the claims are not abstract idea because the claim is not well-understood, routine and conventional activity in the field on page 10-11 of remark filed on 01/11/2021. The examiner respectfully disagrees. The rejection is not based on rationale of well-understood, routine and conventional. Therefore, the 101 rejection is retained and made final.
Rejection under 35 USC § 102 and 103:
The applicant asserts that Malek does not teach the amendment of claim 1 on page 11-13 of remark filed on 01/11/2021. The examiner respectfully disagrees. Malek further teaches comparing the location information in the bill and the location pre-registered by POT in paragraph [0061].
Since Malek teaches amendment of claim 1, previous 103 rejection is also retained and made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recites receiving information relating to the merchant, it is not clear which entity is sending the information. For the purpose of examination, the claim is interpreted as retrieving information from database for comparison.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-5 are directed to a system comprising a memory and a processor, claims 6-14 and 16-18 are directed to a method, and claims 15 are directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) commercial activities. Specifically, the claims recite “receiving, by …., a transaction request comprising merchant data, the merchant data identifying the payment acceptance device and location information identifying a location at which the transaction request is initiated; retrieving, …., a … identifier based on the merchant data, the …. identifier being associated in the …. with a location at which the …. is registered; and authenticating the location of the …. by comparing the location information and the location identified by the …. identifier”, which is grouped within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receiving merchant device identifier and location information, retrieving a stored merchant device identifier and location information and authenticate the location. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).


Dependent claims 2-4 and 16-17 further describe approving transaction which is also an abstract idea. Claim 5 further recites a POS terminal. Claim 18 recites establishing payment acceptance device identifier prior to transaction. The dependent claims merely elaborate on the abstract idea identified in the independent claims but do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. In addition, because there are no additional elements in the dependent 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 12, 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malek et al. (US 20150302409 A1; hereinafter, "Malek").
With respect to claim 1, 6 and 15:
Malek teaches:
at least one processor; and at least one memory in communication with the at least one processor, the at least one memory including computer program code, which when executed by the at least one processor, causes the facilitator module to. (It is understood that each of Merchant POT system 102, Payer device 104 and Authenticator 106 may comprise computing devices and/or systems comprising one or more programmable devices (e.g. processors, (microprocessors), programmable controllers, field-
receive a transaction request comprising merchant data, the merchant data identifying the payment acceptance device and location information identifying the location of the payment acceptance device at which the transaction request is initiated. (The Bill issued by POT system 102 includes data to be verified by Authenticator 106, including Transaction Type (e.g. in-store or online), Merchant POT Identification (ID) 115, location of transaction (e.g. a geographic address for an in-store type and a domain name of the Merchant for an online type), Payer ID 118 and other common information used to issue a bill. The Bill includes purchase information for the purchase transaction (e.g. amount to be paid etc.) optionally payment information such as payment instrument to be used to pay, Payer ID 118 or SID and location. Authenticator 106 checks the location of the transaction against the registered location of Merchant POT system 102 and also the location of Payer device 104 (if location tracking of Payer device 104 is enabled). See at east Paragraph[0005] [0030] [0061][0064])
retrieve, from a database, a payment acceptance device identifier based on the merchant data, the payment acceptance device identifier identifying a location at which the payment acceptance device is registered; authenticate the location of the payment acceptance device by comparing the location information and the location identified by the payment acceptance device identifier. (In such a case, the method may comprise verifying the location information received against location information previously registered for the POT system. Authenticator 106 checks the validity of the Bill and verifies that the (current or permitted) location of the Payer 103 corresponds to the location of the Merchant given the Transaction Type being processed--if location tracking of the Payer device 104 is enabled. See at east Paragraph [0005] and [0030])
Claim 6, a method with the same scope of claim 1, is rejected.
Claim 15, a non-transitory computer-readable storage medium with the same scope of claim 1, is rejected.
With respect to claim 2 and 7:
Malek further teaches wherein a transaction associated with the transaction request is permitted if the location information matches the location identified by the payment acceptance device identifier. (If Merchant POT system 102 is authenticated and the Bill is validated, the Bill is sent over to the Payer device 104 for further processing including authorization in response to Payer 103. Otherwise, Merchant POT system 102 is notified that the Bill cannot be accepted as prepared. The Merchant, depending on its own policies, might reissue the Bill, change the Transaction Type or ask the Payer to use another method to make a payment. See at east Paragraph [0030])
Claim 7, a method with the same scope of claim 2, is rejected.
With respect to claim 3, 8-9 and 16:
Malek further teaches:
receive information relating to the merchant. (In such a case, the method may comprise verifying the location information received against location information previously registered for the POT system. See at east Paragraph [0005] and [0030])
send a result of the comparison and the information relating to the merchant to a user device; and receive, from the user device, an approval to conduct the transaction in response to the result and the information relating to the merchant, wherein the transaction is conducted in response to receiving the approval. (receiving, from an apparatus for authenticating a financial transaction, at a communication device, a request to confirm financial information including location information related to the purchase transaction; and sending to the apparatus a confirmation for the financial transaction thereby to permit or deny further processing. Once the Bill is validated at Authenticator 106 and Merchant POT system 102 is verified, Authenticator 106 initiates a transaction and assigns a Transaction ID to it. Then, Authenticator 106 sends (flow 702) the Bill along with the Transaction ID to Payer device 104 for approval over a secure channel. See at east Paragraph [0010][0062])
Claim 3, a system with the same scope of claim 16, is rejected.
Claim 8, a method with the same scope of claim 16, is rejected.
Claim 9, a method with the same scope of claim 16, is rejected.
With respect to claim 4 and 12:
Malek further teaches wherein the payment acceptance device identifier comprises information to identify a type of network on which the payment acceptance device operates, the type of network including: a communication network, a code division multiple access (CDMA) network or a global system for mobile communication (GSM) network. (The Bill issued by POT system 102 includes data to be verified by Authenticator 106, including Transaction Type (e.g. in-store or online). See at east Paragraph [0030])
Claim 12, a method with the same scope of claim 4, is rejected.
With respect to claim 5 and 14:
Malek further teaches wherein the payment acceptance device comprises a point-of-sale terminal. (POT systems include POS systems. See at east Paragraph [0016])
Claim 14, a method with the same scope of claim 5, is rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malek et al. (US 20150302409 A1; hereinafter, "Malek"), and further in view of Wolfond et al. (US 20140207682 A1; hereinafter, "Wolfond").
With respect to claim 10 and 17:
Malek does not teaches sending, to a third party authentication server, a result of the comparison; and receiving, from the third party authentication server, an approval to conduct the transaction in response to the result; wherein the transaction is conducted in response to receiving the approval. However, Wolfond teaches sending, to a third party authentication server, a result of the comparison; and receiving, from the third party authentication server, an approval to conduct the transaction in response to the result; wherein the transaction is conducted in response to receiving the approval. (Transaction server 120 may then process the transaction with a credit card issuer, such as issuer 190, using the transaction identifier to associate the payment amounts with the payment method details. See at east Paragraph [0098]). Wolfond discloses a merchant transaction system. It would have been obvious to one of ordinary still in the art to include in the system of Malek the ability as taught by Wolfond to improve security by sending transaction to issuer for authentication.
Claim 10, a method with the same scope of claim 17, is rejected.
Claim 11, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malek et al. (US 20150302409 A1; hereinafter, "Malek"), and further in view of Chavarria et al. (US 20150134438 A1; hereinafter, "Chavarria") and Frader-Thompson et al. (US 20110061014 A1; hereinafter, "Frader-Thompson").
With respect to claim 11, 13 and 18:

determine the payment acceptance device identifier at a time of installing the payment acceptance device […]; store the determined payment acceptance device identifier in the database. (The Merchant registers its Merchant POT system(s) with Authenticator 106. Note that the POT system 102 can be any in the form of software running on the Merchant device with connectivity to the Authenticator servers. Note that each Merchant can register multiple POT systems per location. When registering a POT system 102, the Merchant provides a location of the POT system 102 and proves its correctness to the Authenticator 106. At flow 302, upon registration with Authenticator 106, the Merchant and the Merchant POT systems (e.g. 102) are assigned a unique ID each. See at east Paragraph [0046]-[0047])

Malek does not teaches […] based on a category of the merchant; wherein the category comprises an industry-type of the merchant. However, Chavarria teaches […] based on a category of the merchant; wherein the category comprises an industry-type of the merchant. (In some embodiments, a merchant category code (MCC) for the present transaction is also determined when the transaction is registered. See at east Paragraph [0025]). Chavarria discloses a merchant transaction system. It would have been obvious to one of ordinary still in the art to include in the system of Malek the ability as taught by Chavarria to improve functionality by determining merchant ID by category of merchant.

forward, to a server, a plurality of payment acceptance device identifiers stored in the database. However, Frader-Thompson teaches forward, to a server, a plurality of payment acceptance device identifiers stored in the database. (Moreover, all or a portion of the stored transaction data 508 can be uploaded to a server that is remote (e.g., remote server 512) from premises 110 by third communication component 402 via LAN 404 or WAN 406. See at east Paragraph [0079]). Frader-Thompson discloses an information management system. It would have been obvious to one of ordinary still in the art to include in the system of Malek the ability as taught by Frader-Thompson to improve functionality by storing information at additional server.
Claim 11 and 13, a method with the same scope of claim 18, is rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        

/STEVEN S KIM/Primary Examiner, Art Unit 3685